



Exhibit 10.p
POLARIS INC.
NONQUALIFIED STOCK OPTION AGREEMENT
 
Polaris Inc.
2100 Highway 55
Medina, MN 55340
 
 



FIRST NAME, MIDDLE NAME, LAST NAME
ADDRESS
CITY STATE COUNTRY ZIPCODE
 
Grant Number:
Plan:
ID: 
 
 
 
 





In accordance with the terms of the Polaris Inc. 2007 Omnibus Incentive Plan (As
Amended and Restated April 25, 2019) (the “Plan”), Polaris Inc. (the “Company”)
hereby grants to you, the Participant named above, an Option to purchase from
the Company up to the number of shares of the Company’s common stock (the
“Common Stock”) set forth in the table below at the specified Option Price per
share. The terms and conditions of this Option Award are set forth in this
Agreement, consisting of this cover page and the Option Terms and Conditions on
the following pages, and in the Plan document, a copy of which has been provided
to you. Unless the context indicates otherwise, any capitalized term that is not
defined in this Agreement will have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.


Number of shares of Common Stock subject to the Option:
___________
Grant Date:
___________, 20__
Option Price per share:
$__________
Expiration Date of Option:
Close of business on _____________, 20__
Vesting and Exercise Schedule:
Vesting Date                                         Number of Units That Vest
__________, 20__ ______
__________, 20__ ______
__________, 20__ ______



All terms, provisions and conditions applicable to the Option set forth in the
Plan and not set forth in this Agreement are incorporated by reference into this
Agreement.


By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan. You acknowledge that you have
received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Option Award.




POLARIS INC.


/s/ James P. Williams


James P. Williams
SVP, CHRO








Attachment: Option Terms and Conditions





--------------------------------------------------------------------------------





Polaris Inc.
2007 Omnibus Incentive Plan
(As Amended and Restated April 25, 2019)
Nonqualified Stock Option Agreement


Option Terms and Conditions


1.
Nonqualified Stock Option. This Option is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code and will
be interpreted accordingly.



2.
Vesting and Exercisability of Option.



(a)
Scheduled Vesting. This Option will vest and become exercisable as to the number
of Shares of Common Stock and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as you have continuously
provided service to the Company or any of its Affiliates in the capacity of an
Employee, Nonemployee Director or Third-Party Service Provider since the Grant
Date. For purposes of this Agreement, use of the terms “employment” and
“employed” refers to providing service in any of these capacities to the Company
and its Affiliates. The Vesting and Exercise Schedule is cumulative, meaning
that to the extent the Option has not already been exercised and has not expired
or been terminated or cancelled, you or the person otherwise entitled to
exercise the Option as provided in this Agreement may at any time purchase all
or any portion of the Shares subject to the vested portion of the Option.



(b)
Accelerated Vesting. Vesting and exercisability of this Option may be
accelerated or extended during the term of the Option under the circumstances
described in Section 9 of this Agreement and Article 11 of the Plan, and at the
discretion of the Committee in accordance with Section 3.2 of the Plan.



(c)
Change of Control. If a Change of Control occurs after the Grant Date but before
the Expiration Date and while you continue to be employed, then the following
shall apply:



i.
If this Award is continued, assumed or replaced in connection with the Change of
Control but you experience an involuntary termination of employment for reasons
other than Cause, or you terminate your employment for Good Reason (as defined
below), and in either case such termination occurs within one year after the
Change of Control, then this Option (or any replacement therefor) shall fully
vest as of the termination date, and shall remain exercisable for one year
following such termination of employment, but not after the scheduled Expiration
Date.



ii.
If this Award is not continued, assumed or replaced in connection with a Change
of Control, then this Option shall fully vest and be exercisable as provided in
Section 11.1(b) of the Plan.



For purposes of this Section 2(b), “Good Reason” means, without your express
written consent, (i) any material reduction in the scope of your authority,
duties or responsibilities; (ii) any material reduction in your base
compensation; (iii) any material change in the geographic location of your
principal place of employment; or (iv) any action or inaction that constitutes a
material breach by the Company of any agreement under which you provide services
to the Company. Good Reason shall not, however, exist unless you have first
provided written notice to the Company of the initial occurrence of one or more
of the events under clauses (i) through (iv) above within ninety (90) days of
the event’s occurrence, and such event is not fully remedied by the Company
within thirty (30) days after the Company’s receipt of written notice from you.


3.
Expiration. This Option will expire and will no longer be exercisable on the
earliest of:



(a)
The Expiration Date specified on the cover page of this Agreement;



(b)
Termination of your employment with the Company and its Affiliates for Cause;








--------------------------------------------------------------------------------





(c)
The expiration of any applicable period specified in Section 9 of this Agreement
or specified pursuant to Article 11 of the Plan during which this Option may be
exercised after termination of your employment with the Company and its
Affiliates; or



(d)
The date (if any) fixed for termination or cancellation of this Option pursuant
to Article 11 of the Plan.



4.
Service Requirement. Except as otherwise provided in Section 9 of this Agreement
and Sections 11.1 and 11.2 of the Plan, this Option may be exercised only while
you continue to be employed by the Company or any Affiliate, and only if you
have continuously been so employed since the Grant Date.



5.
Exercise of Option. Subject to Sections 6 and 7 of this Agreement, the vested
and exercisable portion of this Option may be exercised in whole or in part by
delivering electronic notice of exercise to the Company’s third-party stock plan
administrator (as the Company’s agent), which electronic notice must be in a
form approved by the Company stating the number of Shares to be purchased, the
method of payment of the aggregate Option Price, and directions for the delivery
of the Shares to be acquired, and must be signed or otherwise authenticated by
the person exercising this Option. This Option may also be exercised by such
other means as the Committee may approve from time to time, including by
providing notice of exercise to the third-party administrator by telephone or by
using the third-party administrator’s Internet web site. If you are not the
person exercising this Option, the person exercising the Option must also submit
appropriate proof of his or her right to exercise this Option. For purposes of
this Section 5, “third-party stock option administrator” means E*Trade Financial
Corporate Services or, as applicable, any successor designated by the Committee.



6.
Payment of Option Price. When you submit your notice of exercise, you must
include payment of the aggregate Option Price of the Shares being purchased
through one or a combination of the following methods:



(a)    Cash or its equivalent (including a check payable to the order of the
Company);


(b)    To the extent then permitted by the Committee, a broker-assisted cashless
exercise in which you irrevocably instruct a broker to deliver proceeds of a
sale of all or a portion of the Shares for which the Option is being exercised
(or proceeds of a loan secured by such Shares) to the Company in payment of the
purchase price of such Shares;


(c)    To the extent then permitted by the Committee, by delivering (either
actual delivery or using attestation procedures approved by the Company) to the
Company or its designated agent unencumbered Shares having an aggregate Fair
Market Value on the date of exercise equal to the purchase price of the Shares
for which the Option is being exercised; or


(d)    To the extent then permitted by the Committee, by directing the Company
to withhold a number of Shares otherwise issuable to you upon such exercise
having an aggregate Fair Market Value on the date of exercise equal to the
purchase price of the Shares for which the Option is being exercised.


7.
Withholding Taxes. The Company will make such provisions for the withholding or
payment of taxes as it deems necessary under applicable law. Unless expressly
agreed otherwise between you and the Company, the Company will satisfy any
withholding or payment of taxes by delivering a number of Shares with respect to
the Options that is net of taxes and applicable withholdings, unless the Company
determines otherwise in its sole discretion, in which case the Company will have
the right to deduct from payments of any kind otherwise due to you or
alternatively to require you to remit to the Company an amount in cash, by wire
transfer of immediately available funds, certified check or such other form as
may be acceptable to the Company, sufficient to satisfy at the time when due any
federal, state, or local taxes or other withholdings of any kind required by law
to be withheld with respect to the Options.



8.
Delivery of Shares. As soon as practicable after the Company receives the notice
of exercise and payment of the exercise price as provided above, and determines
that all other conditions to exercise, including satisfaction of withholding tax
obligations and compliance with applicable laws as provided in Section 19.6
(Requirements of Law) of the Plan, have been satisfied, it will arrange for the
issuance and delivery of the Shares being purchased. Delivery of the Shares will
be effected by the issuance of a stock certificate, by an appropriate entry in
the stock register maintained by the Company’s transfer agent with a notice of
issuance provided, or by the electronic delivery of the Shares to a designated
brokerage account. The Company will






--------------------------------------------------------------------------------





pay any original issue or transfer taxes with respect to the issuance and
delivery of the Shares to you, and all fees and expenses incurred by it in
connection therewith.


9.
Termination of Employment. Subject to Article 11 (Change in Control) of the
Plan, if your employment by the Company and its Affiliates terminates before the
scheduled Expiration Date and before the Option has been exercised in full, then
the following will apply:



(a)
If your employment terminates for any reason other than disability (within the
meaning of Section 22(e)(3) of the Code) (“Disability”), death or Retirement as
defined in (9(d), then any unvested portion of the Option will terminate on the
date your employment terminates and be of no further force and effect.



(b)
Subject to Section 3(b), if your employment terminates for any reason other than
Disability or death, then any vested portion of the Option that has not yet been
exercised on the date of termination will continue to be exercisable for a
period of thirty (30) days after such date, but not after the scheduled
Expiration Date.



(c)
If your employment terminates by reason of your death or Disability, then (i)
any unvested portion of the Option will vest immediately and become exercisable;
and (ii) the portion of the Option that has not yet been exercised will remain
exercisable for a period of one (1) year following the date of termination of
employment, but not after the scheduled Expiration Date.



(d)
If your employment terminates by reason of your Retirement, then any unvested
portion of the Option shall vest and become exercisable immediately upon such
Retirement, and (ii) the portion of the Option that has not yet been exercised
shall remain exercisable until the scheduled Expiration Date. For these
purposes, “Retirement” shall mean any termination of your employment with the
Company, other than termination for Cause, that occurs (i) at least twelve (12)
months after the Grant Date, and (ii) at or after you reach the age of
fifty-five (55) and have completed at least ten (10) years of continuous service
with the Company, provided that you give the Company written notice that you are
considering retirement at least one year prior to the date of termination.

    
10.
Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option. You
may not assign or transfer this Option other than a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Article 13 of the
Plan. Following any such transfer, this Option will continue to be subject to
the same terms and conditions that were applicable to this Option immediately
prior to its transfer and may be exercised by such permitted transferee as and
to the extent that this Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement. Whenever you are
referred to in any provision of this Agreement under circumstances where the
provision should logically be construed to apply to any permitted transferee of
the Option, such references will be deemed to include such person or persons.



11.
Compensation Recovery. Notwithstanding any other provision of this Agreement,
this Award and any Shares or cash received in settlement thereof will be subject
to (i) to the extent applicable to you, the Company’s Executive Compensation
Clawback Policy as in effect from time to time; and (ii) forfeiture to or
reimbursement of the Company under the circumstances and to the extent provided
in Section 304 of the Sarbanes-Oxley Act of 2002 if you are one of the
individuals expressly subject to such Section 304 or if you knowingly or grossly
negligently engaged in the misconduct, or knowingly or grossly negligently
failed to prevent the misconduct which resulted in material noncompliance by the
Company with any financial reporting requirement under the securities laws and
as a result of which the Company was required to prepare an accounting
restatement.



12.
Governing Plan Document. This Agreement and Option Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



13.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.








--------------------------------------------------------------------------------





14.
Notices. Unless and until some other address is so designated, all notices or
communications by you to the Company will be mailed or delivered to the Company
at:



Polaris Inc.
Attn: Chief Human Resources Officer
2100 Highway 55, Medina, Minnesota 55340


With a copy to:


Polaris Inc.
Attn: General Counsel
2100 Highway 55, Medina, Minnesota 55340


15.
Entire Agreement; Amendment; Severability. This Agreement and the Plan embody
the entire understanding of the parties with respect to this Option Award and
supersede all other oral or written agreements or understandings between you and
the Company regarding the subject matter hereof. Except as otherwise provided in
Section 15.4 (Amendment to Conform to Law) of the Plan, no change, alteration or
modification hereof may adversely affect in any material way your rights under
this Agreement without your prior written consent. If any provision of this
Agreement or the application of any provision hereof is declared to be illegal,
invalid, or otherwise unenforceable by a court of competent jurisdiction, the
remainder of this Agreement will not be affected thereby.



16.
Choice of Law. This Agreement will be governed by, and interpreted and enforced
in accordance with, the laws of the state of Minnesota (without regard to its
conflicts or choice of law principles).



17.
Certain References. References to you in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to your
executors or administrators, or to the person or persons to whom all or any
portion of the Option may be transferred by will or the laws of descent and
distribution, will be deemed to include such person or persons.



18.
Electronic Delivery. The Company may deliver any documents or notices related to
this Option Award by electronic means, including through its third-party stock
plan administrator. You hereby consent to receive all applicable documentation
by electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or the
Company’s third-party stock plan administrator.



19.
Country of Residence Appendix. This Option Award and the Shares acquired under
the Plan upon exercise of the Option shall be subject to any and all special
terms and provisions, if any, as set forth in the Appendix for your country of
residence, which Appendix is incorporated into and made a part of this
Agreement.





*    *    *    *    *



